Case: 21-30370     Document: 00516358735         Page: 1     Date Filed: 06/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          June 15, 2022
                                  No. 21-30370                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Damien Justin,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                            USDC No. 2:19-CR-57-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Damien Justin appeals his jury-trial conviction
   for possession of a firearm by a felon, in violation of 18 U.S.C. § 922(g)(1).
   He contends that the evidence was insufficient to support the conclusion that
   he knowingly possessed a firearm.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30370      Document: 00516358735          Page: 2    Date Filed: 06/15/2022




                                    No. 21-30370


          We review properly preserved claims of sufficiency of the evidence de
   novo. United States v. Daniels, 723 F.3d 562, 569 (5th Cir.), modified in part
   on reh’g, 729 F.3d 496 (5th Cir. 2013). We give substantial deference to the
   jury verdict when reviewing a challenge to the sufficiency of the evidence
   under this standard of review. United States v. Chon, 713 F.3d 812, 818 (5th
   Cir. 2013). When we view the evidence in the light most favorable to the
   Government, we ask only whether a rational jury could have found the
   essential elements of the offense beyond a reasonable doubt. Id.
          We conclude here that based on the evidence presented at trial a
   rational jury could have determined that Justin knew that the two firearms at
   issue were in his bedroom’s nightstand. Special Agent Steven Rayes testified
   that Justin confessed to occupying the master bedroom and using the
   firearms found in the nightstand for protection.          This confession was
   corroborated by independent evidence indicating that the box for one of the
   firearms was in plain view in the master bedroom closet among Justin’s
   clothes. See United States v. Deville, 278 F.3d 500, 506 (5th Cir. 2002).
   Further, independent evidence indicated that Justin had dominion and
   control over the master bedroom in which the loaded firearms were found.
   See id.; United States v. Meza, 701 F.3d 411, 419-20 (5th Cir. 2012).
   Specifically, law enforcement agents testified that they found Justin’s cell
   phone, driver’s license, clothes, wallet, money, financial documents, and
   mail in the master bedroom, and that they provided photos of the same. See
   id.
          Even absent Justin’s confession, his dominion and control over the
   area where the firearms were found is sufficient to establish that he knowingly
   possessed them. See id. Although the firearms were not in plain view, they
   were located in the top drawer of the master bedroom’s nightstand, a location
   “where they could hardly have escaped [Justin’s] knowledge.” United States
   v. Smith, 591 F.2d 1105, 1107 (5th Cir. 1979). In light of the foregoing, a



                                         2
Case: 21-30370     Document: 00516358735         Page: 3   Date Filed: 06/15/2022




                                  No. 21-30370


   rational jury could have found, beyond a reasonable doubt, that Justin
   knowingly possessed the firearms. See Chon, 713 F.3d at 818.
         AFFIRMED.




                                        3